Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 07/27/22 is acknowledged.
Claim 14 has been cancelled. Election was made without traverse in the reply filed on 07/27/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,868 in view of Weidman (US 5,285,967).  

Claim 1 of US’868 recites a high velocity oxygen fuel (HVOF) or high velocity air fuel (HVAF) thermal spray apparatus to apply coatings to external and internal surfaces of a target, said HVOF or HVAF thermal spray apparatus comprising: a combustion chamber having a primary passage for combustion of fuel received through a fuel input line with oxygen or air received through an oxidizing gas input line; a divergence section downstream of said combustion chamber; an elbow housing downstream of the divergence section; a nozzle housing downstream of said elbow housing, the nozzle housing retaining a nozzle having an injection zone and a nozzle throat; a convergence section retained between the elbow housing and the nozzle housing, the convergence section having two or more channels converging toward the injection zone of the nozzle; a feedstock injector for the injection of feedstock material  and a coolant input and an outlet as claimed.  US’868 lacks claiming a plurality of passageways extending through the combustion chamber, the divergence section, the elbow housing, and the convergence section for passing a coolant therethrough.  However, Weidman teaches a high velocity thermal spray gun body provided with a plurality of passageways (78) comprising a plurality of slots formed around the circumferential edge of the convergence section and extending along an axial axis of the convergence section (see Figs 6-7), extending through the thermal gun body having a combustion chamber, a diverging section, a converging section and a nozzle housing parallel to the longitudinal axis around the primary passage (see the diverging and converging sections of body of central bore 24, housing 18 of nozzles and the barrel 20, see claim 11 and figs 6-7 for a plurality of longitudinal passages extending in a direction parallel to the longitudinal axis of the primary passage) for passing a coolant (water, see column 16, lines 66-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of passageways extending as claimed to properly cool the combustion chamber and avoid scorching or burning the substrate as taught by Weidman (see column 6, lines 44-52).

The prior art of record does not specifically teach or suggest the following limitation: wherein the plurality of passageways comprise a plurality of grooves interspaced between a plurality of fins formed on a top surface of the convergence section for facilitating flow of the coolant through the plurality of grooves, such that the skilled artisan would view each of them obvious in light of US’868.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/